DETAILED ACTION

In response to Amendments/Arguments filed 9/15/2021.  Claims 1-11 are pending.  Claims 1, 6, and 8-10 were amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Byker et al. (US 6084702) in view of Oowashi et al. (WO 2015/030206).  US20160129673 is used as the translation of the WIPO document since the specification must be translated as-is into English.  See MPEP 1893.01(d).
Byker discloses thermochromic devices.  Concerning claim 1, Byker discloses the thermochromic device includes a thermochromic layer that is a thermoplastic resin blended with a thermochromic material (cols. 4-13), wherein the thermochromic layer is in thermal contact to a transparent conductive layer or low-E coating in contact with the thermochromic layer, which resistively heats the thermochromic layer (col. 22, lines 21-40).  With respect to the plasticizer additive, Byker discloses plasticizers can be added to any of the polymeric layers col. 18, lines 60-67).  However, Byker is silent to the addition of the specific plasticizer and amount thereof as claimed.  With respect to claim 2, the low-E coating comprises a transparent silver layer, wherein silver is disclosed has having the claimed sheet resistance (col. 21, lines 44-65). Regarding claims 3 and 4, Byker discloses the thermochromic material is a dye or pigment that develops color and fades with temperature cycling (i.e. heating and cooling) at a temperature range of 20°C to 90°C (col. 4, lines 10-38; col. 13, lines 1-22).  With respect to claim 5, the thermoplastic resin is polyvinyl butyral (i.e. polyvinyl acetal) or other thermoplastic resins (col. 12, lines 45-63).   In regards to claims 6-10, the thermochromic layer and given the above with respect to the low-E coating being on the thermochromic layer, are disposed between two sheets of glass (col. 14, lines 40-57).  As a result, the second glass sheet will be stacked on the first surface of the low-E coating or transparent conductive layer, and the second surface of the low-E coating or transparent conductive layer, is in contact with the thermochromic layer, resulting in the thermochromic layer and low-E coating or transparent conductive layer, being sandwiched between the two glass sheets.  With respect to claims 7 and 11, a rheostat or electronic circuit is used to control and supply the electrical power to control the dimming (col. 22, lines 24-40).
Oowashi discloses an interlayer film with thermochromic properties.  With respect to the interlayer having a plasticizer, Oowashi discloses the interlayer is formed from a composition of a thermoplastic material, thermochromic material, and a plasticizer that is a polybasic organic acid ester or phosphoric acid plasticizer at an amount of 30 to 80 parts by weight per 100 parts resin (para. 0076-0085).  The addition of the plasticizer in the claimed content allows for increasing adhesion and sound insulating properties (para. 0076 and 0085).  .

Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 9/15/2021, with respect to the 35 USC 102(a)(1) rejection under Byker have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  However, it is noted that Byker is still applicable to the instant claims as shown above.  To that end, Applicant asserts that 2-hydroxy-4-octyloxybenzophenone is used as a plasticizer.  While it is noted that the compound exhibits plasticizing effects, this compound is specifically not used as a plasticizer.  The compound is disclosed to be used as a UV stabilizer.  Examiner further notes that there is no disclosure that a specific plasticizer cannot be used.  Indeed, Byker specifically recites that for any polymeric layer, a plasticizer can be added and used (col. 18, lines 60-67). As such, Byker is still applicable to the instant claims as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI

Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783